 1    D. BRADLEY KIZZIA (admitted pro hac
      vice)
 2    KIZZIA & JOHNSON PLLC
 3    1910 Pacific Ave, Suite 13000
      Dallas, TX 75201
 4    Telephone: (469) 893-9940
      Facsimile: (214) 451-0165
 5    Email:       bkizzia@kjpllc.com
 6    DAWN M. SMITH, SBN 222481
      SMITH CLINESMITH LLP
 7    325 N. Saint Paul Street, 29th Floor
      Dallas, TX 75201
 8    Telephone: (214) 953-1900
      Facsimile: (214) 953-1901
 9    Email:       dawn@smithclinesmith.com

10
      Attorneys for Plaintiff
11    SNAPKEYS, LTD

12

13                                 UNITED STATES DISTRICT COURT

14                              NORTHERN DISTRICT OF CALIFORNIA

15                                       SAN JOSE DIVISION

16   SNAPKEYS, LTD.,                            )    CASE NO.: 5:19-cv- 2658-LHK
                                                )
17                          Plaintiff,          )    Plaintiff’s Third Amended Complaint
                                                )    and Jury Demand for:
18          v.                                  )
                                                )    1) Breach of Non-Disclosure
19   GOOGLE LLC,                                )       Agreement
                                                )    2) Conversion
20                          Defendant.
                                                )    3) Violation of the UCL
                                                )
21                                              )    JUDGE:    Honorable Lucy H. Koh
22                                              )
                                                )
23                                              )

24

25

26

27

28



     THIRD AMENDED COMPLAINT                                        Case No. 5:19-cv-02658-LHK
 1          Now comes Snapkeys Ltd. (“Snapkeys”), and files this, Plaintiff’s Third Amended

 2    Complaint complaining of and about Defendant Google LLC. (“Google”) and, in accordance

 3    with the Court’s Order of March 4, 2020 (Doc.54) that dismissed Plaintiff’s claims against

 4    Defendant for fraud and breach of the implied covenant of good faith and fair dealing with

 5    prejudice, and subject to such Order but without waiving its contrary position thereon with which

 6    Plaintiff respectfully disagrees, files this Third Amended Complaint for remaining causes of

 7    Action and would respectfully show unto the Court the following:

 8                                                PARTIES

 9        1. Plaintiff Snapkeys Ltd. (“Snapkeys”) is a foreign limited liability company registered

10            under the laws of the State of Israel, with its principal place of business in the State of

11            Israel.

12

13        2. Upon information and belief, Defendant Google, LLC. (“Google”) is a corporation

14            organized under the laws of the State of Delaware with its principal place of business at

15            1600 Amphitheatre Parkway, Mountain View, California 94043. Google does business in

16            the Northern District of California. Defendant Google has entered and made its appearance

17            herein.

18                                     JURISDICTION AND VENUE

19        3. This Court has subject matter jurisdiction over the causes of action alleged in this

20            Complaint pursuant to 28 U.S.C. § 1332(a). This Court has proper jurisdiction over this

21            case pursuant to 28 U.S.C. § 1332(a)(2), because this suit is between a citizen of a domestic

22            state (Defendant Google), and a citizen of a foreign state (Plaintiff Snapkeys).

23

24        4. Additionally, the amount in controversy exceeds $75,000 because Plaintiff is entitled to a

25            significant amount of economic and non-economic damages including but not limited to

26            lost investors, lost business opportunities, and two prototypes. This Court has supplemental

27            jurisdiction over the state law claims alleged in this action, pursuant to 28 U.S.C. § 1367(a),

28            because these claims are so intimately related to claims in the action exclusively within the


     Plaintiff’s Third Amended Complaint                                           Page - 1
 1            Court’s original jurisdiction that they form part of the same case or controversy under

 2            Article III of the United States Constitution, and because these claims arise out of the same

 3            nexus of facts and events.

 4

 5        5. Venue is proper in the Northern District of California under 28 U.S.C. § 1391(c)(2) because

 6            the Defendant resides in the Northern District, maintains its principal place of business in

 7            the Northern District, and the Northern District is where a substantial part of the events or

 8            omissions giving rise to the claim occurred, and is therefore subject to personal jurisdiction

 9            in this District. Venue is proper in this Division pursuant to Local Rule 3-2(e) because this

10            action arises in the county of Santa Clara, where Google maintains its principal place of

11            business. Furthermore, Venue exclusive to Santa Clara County, California as dictated

12            within the parties’ Non-Disclosure Agreement, an agreement which forms the basis of

13            many of the claims and causes of action alleged in this lawsuit.

14

15        6. This Court has personal jurisdiction over Google pursuant to Fed. R. Civ. P. 4(h), Fed. R.

16            Civ. P. 4(k)(1), and under Sections 410.10 and 416.10 of the California Code of Civil

17            Procedure. Google has conducted and does conduct business within the State of California

18            and within this judicial district. Furthermore, Google, directly or through intermediaries,

19            makes, distributes, offers for sale or license, sells, and advertises its products and services

20            in the United States, the State of California, and the Northern District of California, and

21            maintains its principal place of business in California.

22                                             BACKGROUND

23        7. Snapkeys Ltd. (“Snapkeys”) is a software development company that specializes in

24            creating smartphone and smartwatch keyboard technology designed to enhance the way

25            people interact with their mobile devices.

26

27        8. On February 18, 2014 and February 26, 2015, Snapkeys submitted patent applications for

28            its new “iType” keyboard technology, designed to create a user-friendly and efficient


     Plaintiff’s Third Amended Complaint                                           Page - 2
 1            keyboard to be implemented on Smartphone and Smartwatch devices.

 2

 3        9. On or around June 15, 2015, a representative of Google asked a mutual contact of Snapkeys

 4            to have Plaintiff Snapkeys reach out to Defendant Google. After an initial call, the

 5            representative from Google put Snapkeys in touch with Clem Wright, a representative of

 6            Android Wear, a subsidiary branch or division of Google, LLC. (“Google”) to discuss the

 7            promotion of Snapkeys’ brand new “iType” technology on Google’s Android Wear

 8            smartwatches.

 9

10        10. In response to these discussions, on July 8, 2015 Google sent the representatives of

11            Snapkeys Ltd. a Developer Non-Disclosure Agreement (the “NDA”), which was properly

12            executed by Snapkeys on or around July 29, 2015, with Google confirming receipt of the

13            NDA on the same date.

14

15        11. The purpose of the NDA, as stated within the document, was “to facilitate technical

16            discussions concerning existing or future product development efforts by the parties.” The

17            NDA further provided that neither Defendant nor Plaintiff would obtain any intellectual

18            and/or proprietary rights to disclosed information, except as necessary to promote the stated

19            purpose.

20

21        12. Over the course of the next year and a half, representatives of Google made ongoing

22            fraudulent and misleading promises and representations about Google’s business

23            relationship with Snapkeys. Defendant Google, through its representative Clem Wright,

24            also misled and/or made fraudulent representations and promises to Plaintiff Snapkeys

25            regarding Google’s planned use and promotion of Snapkeys’ iType keyboard technology.

26            More specifically, Google representative Clem Wright informed representatives of

27            Snapkeys that it would promote Plaintiff’s technology for its Android Wear product line in

28            the Google Play Store, going so far as providing Plaintiff with false or misleading


     Plaintiff’s Third Amended Complaint                                          Page - 3
 1            “timelines” for the project’s implementation and promising to provide Plaintiff with an

 2            Early Access Program (EAP) Agreement.

 3

 4        13. Specifically, the following is a list of some (but not all) of the false, fraudulent, and/or

 5            misleading representations and promises which were made by Clem Wright in his capacity

 6            as Google’s representative, to representatives of Snapkeys in emails, in-person meetings,

 7            and/or Google Hangouts from July of 2015 until September of 2016:

 8        •   On November 11, 2015 during an in-person meeting between Google and Snapkeys
              representatives, and beginning on August 13, 2015 on Google Hangouts Chat: Google
 9            would promote Snapkeys and its iType technology as a Google partner through various
              advertising and social media outlets;
10

11        •   On November 11, 2015 during an in-person meeting between Google and Snapkeys
              representatives and beginning August 13, 2015 on Google Hangouts Chat: Google would
12            introduce Snapkeys to Original Equipment Manufacturers (OEMs) and ask that they
              preload the Snapkeys technology on Google devices;
13

14        •   On November 11, 2015 during an in-person meeting between Google and Snapkeys
              representatives: Snapkeys’ keyboard technology was far more advanced than the keyboard
15            technology Google had been previously developing, and were “amazed” with what the
              Snapkeys’ technology could do;
16

17        •   On November 11, 2015 during an in-person meeting between Google and Snapkeys
              representatives: Snapkeys was the furthest along by far amongst all the other keyboard
18            technology companies Google was speaking with, and the Snapkeys’ keyboard was ready,
              and Snapkeys just needed to wait for Google to finish the work on their side of the project;
19
          •   On November 11, 2015 during an in-person meeting between Google and Snapkeys
20            representatives; during an email exchange on September 20, 2015; during an email
21            exchange on October 29, 2015; during an email exchange on December 6 – 7, 2015; during
              an email exchange on January 25 – 26, 2016; during an email exchange on May 2 – 3,
22            2016; on Google Hangouts Chat beginning on August 13, 2015: Google would send
              Snapkeys an Early Access Program agreement (EAP) giving Snapkeys the right to receive
23            from Google an early version of Google’s software for Android Wear 2.0 devices;
24
          •   On November 11, 2015 during an in-person meeting between Google and Snapkeys
25            representatives; during an email exchange on May 2 – 3, 2016; on Google Hangouts Chat
              beginning on August 13, 2015: Google would send Snapkeys the Application
26            Programming Interface (API) for Google’s Android Wear 2.0, as well as an Android Wear
              2.0 smartwatch to allow Snapkeys to integrate their technology within the new product;
27
          •   On November 11, 2015 during an in-person meeting between Google and Snapkeys
28
              representatives; during an email exchange on May 2 – 3, 2016; on Google Hangouts Chat
              beginning on August 13, 2015: Google would push Snapkeys’ iType keyboard in the
     Plaintiff’s Third Amended Complaint                                         Page - 4
 1            Google Play store, and that Snapkeys would be able to monetize the technology by selling
              licenses to end users for a fee;
 2
          •   June 2, 2016 email from Google representative Clem Wright to Snapkeys CEO Benjamin
 3            Ghassabian: Snapkeys’ keyboard would be included and promoted in a collection of
 4            “Keyboard for Wear” apps on the Google Play Store, yet to this day Plaintiff is not aware
              of any such collection actually existing; and
 5
          •   On November 11, 2015 during an in-person meeting between Google and Snapkeys
 6            representatives; and on Google Hangouts Chat beginning on August 13, 2015: Google
              would release an update for Android Wear 2.0 in the Fall of 2016, and before the release
 7
              of the Android Wear 2.0 update, Google would provide Snapkeys with the Early Access
 8            Program, an Application Programming Interface for Android Wear 2.0, and a smartwatch
              with the necessary support to implement Snapkeys’ iType technology so that iType would
 9            be ready for the release date of Android Wear 2.0.

10
          14. Upon mutual agreement between Snapkeys and Google, and after executing the NDA,
11
              Snapkeys entrusted Google with an original working prototype of its iType technology for
12
              Android, a working prototype which itself along with the software and other underlying
13
              technological data constituted confidential information that Snapkeys would not have sent
14
              but-for the NDA between the parties.
15

16
          15. Although Snapkeys’ keyboard had been featured in articles discussing the capability of the
17
              keyboard and differences between Snapkeys’ and other companies’ keyboards, the
18
              prototype, the software, and all otherwise technological data behind Snapkeys’ keyboard
19
              had not been made public, including specifically the APK, which allowed Snapkeys’
20
              advanced technology to run on Google’s Android technology.
21

22
          16. On September 20, 2015, Clem Wright, a Google representative and Google’s product
23
              manager, informed Snapkeys representatives that the project involving Snapkeys would
24
              likely start in November.
25

26
          17. On November 11, 2015, representatives of Snapkeys and Google representative Clem
27
              Wright met in-person in California to discuss their on-going business relationship. During
28


     Plaintiff’s Third Amended Complaint                                        Page - 5
 1            this meeting, Google representatives disclosed to Snapkeys for the first time, that they were

 2            creating their own smartwatch keyboard, but assured Snapkeys that the Google keyboard

 3            was far behind and inferior to the Snapkeys keyboard, and stated that Google would not

 4            make its keyboard the default keyboard on the Android Wear smartwatches, but instead

 5            would allow the user to decide which keyboard it wanted to download and use on their

 6            smartwatch. Google also explained that this option for users would be how Snapkeys

 7            monetized its keyboard, as Google would promote Snapkeys’ keyboard on the Google Play

 8            Store as promised, and users could implement that keyboard on their Smartwatch devices.

 9            Snapkeys was told that Google would send Plaintiff a “developer/partner agreement” and

10            an EAP agreement two to three weeks later, and that Plaintiff would be among the first to

11            receive certain software pursuant to these agreements, in order to refine iType. Google

12            relayed to Snapkeys that the Android Wear update that Plaintiff anticipated being a part of

13            would be released in the next Quarter 1. Additionally, Google represented to Snapkeys an

14            intention to promote Snapkeys as Google’s partner in the media.

15

16        18. Based on the representations from the November 11, 2015 meeting and prior

17            representations, and at Google’s request, Snapkeys ported its technology into the existing

18            Android Wear 1.0, and provided Google representatives at the meeting with an additional

19            smartwatch prototype with its iType technology running on Android Wear 1.0, which

20            Google retained in its possession. This prototype constituted confidential information and

21            technology which Snapkeys provided with the understanding that this technology would

22            be protected under the parties’ NDA. Later, Snapkeys was asked to port its technology into

23            a round smartwatch, which Snapkeys did based on Google’s past representations. Snapkeys

24            believed that the NDA protected its interest in the prototypes, and that Snapkeys retained

25            all ownership rights under the NDA.

26

27        19. In or around the end of February of 2016, Snapkeys sent a Google “Hangouts” message to

28            Clem Wright, the representative of Google, asking him for an update on the project’s status,


     Plaintiff’s Third Amended Complaint                                          Page - 6
 1            and the promises and representations made to Snapkeys in the months prior. The

 2            representative of Google assured Snapkeys that Google would fulfill its promises to

 3            Snapkeys during the month of February. Shortly thereafter, Defendant Google acted

 4            willfully, and in bad faith, to fraudulently erase these communications, and all

 5            communications and transcripts from the Google “Hangouts” meeting between

 6            representatives of the Plaintiff and Defendant, a chat in which many of Defendant’s

 7            fraudulent assurances, representations, and promises to Snapkeys were made.

 8

 9        20. The multitude of messages on “Hangouts” dating back from the beginning of the parties’

10            relationship were present and visible for months. The communications disappeared

11            suddenly, without warning, and all at once. Documentation of Google’s policy shows that

12            the history should have remained indefinitely unless one of the parties’ deleted the

13            messages. Had Google’s “default” setting been to turn history to “off,” then Snapkeys

14            representatives would not have been able to see the messages months after they were sent.

15

16        21. On November 26, 2015, Snapkeys informed Google that major companies had expressed

17            interest in implementing Snapkeys’ keyboard in their products. Google responded by

18            informing Snapkeys that it was permissible to pursue opportunities for “non-wear”

19            companies, which fundamentally represented to Plaintiff that it was not allowed to pursue

20            other opportunities regarding the “for-wear” technology it had been discussing with

21            Google. This is especially true considering that there were virtually no non-wear

22            smartwatch companies that supported keyboard technology in development at the time, or

23            at least of which Plaintiff was aware. Snapkeys eschewed those for-wear opportunities as

24            a result of this statement.

25

26        22. Furthermore, while the parties’ NDA did state that it was not intended to create a business

27            relationship, Google’s instruction that Snapkeys could not seek opportunities with other

28            “for-wear” companies regarding Snapkeys’s iType keyboard technology that was the


     Plaintiff’s Third Amended Complaint                                        Page - 7
 1            subject of the parties’ NDA is evidence of the mutual understanding that the parties were,

 2            in fact, planning to engage in a business relationship. Therefore, Plaintiff relied on

 3            Defendant’s fraudulent representations. More specifically, Plaintiff’s reliance was justified

 4            because Google had made a multitude of promises to Plaintiff Snapkeys indicating a future

 5            business relationship, and because Google’s agent represented to Snapkeys that it could

 6            only seek virtually non-existent “non-wear” opportunities, although no statement in the

 7            NDA prohibited Snapkeys from disclosing its own confidential information and/or

 8            technology to a third-party. Thus, Plaintiff Snapkeys believed that Google’s

 9            representations of the parties’ future relationship was the reason for this instruction and

10            obliged.

11

12        23. In December, Google told Snapkeys that it would likely begin the Early Access program

13            in January, despite previously stating that it would begin in November the previous year,

14            and at that time Google would make the EAP available to Snapkeys.

15

16        24. As of May 2016, the Early Access Program still had not begun. Additionally, despite all

17            previous promises to provide Snapkeys the necessary means prior to the release of Android

18            Wear 2.0 in May of 2016, in an email on May 1, 2016 Google representative Clem Wright

19            informed Snapkeys representative Ryan Ghassabian that it planned to announce the

20            Android Wear 2.0 project, and to publish a developer preview of Android Wear 2.0, at the

21            2016 Google I/O. Google further indicated that it would be at this time Snapkeys would be

22            able to download the necessary software to begin testing its input method editor (IME) on

23            an Android Wear smartwatch. When the representatives of Snapkeys asked what they could

24            do in preparation for the Google I/O, they were reassured in a May 3, 2016 email from

25            Google representative Clem Wright that their product did not need any further

26            development. Specifically:

27            “Right now there won’t be much benefit to you to getting an early build before I/O, which
              is in just two weeks on 5/18. First, you have already done most of the development :)
28            Second, there will be a bit of churn as we continue to fix issues in the build.”


     Plaintiff’s Third Amended Complaint                                          Page - 8
 1
          25. Google failed to deliver on these promises and representations before the release of
 2
              Android Wear 2.0, and never informed Snapkeys about releasing its Android Wear 2.0 at
 3
              the Google I/O. Additionally, these new promises and representations made in May of 2016
 4
              turned out to be misleading, as during this time Google was actually in cooperation with
 5
              one of Plaintiff’s competitors, a third-party Chinese tech company, to apparently
 6
              implement a third-party keyboard, a keyboard which was announced at Google I/O for the
 7
              new Android Wear 2.0 smartwatch.
 8

 9
          26. Google continued to fraudulently mislead Snapkeys regarding the future of its technology
10
              within the Android Wear product line, and encouraged Snapkeys to continue investing
11
              valuable resources into its iType keyboard technology, including the development of
12
              additional keyboard features with the promise and understanding that the Snapkeys’
13
              keyboard would launch with Google’s Android Wear Smartwatch product line, and be
14
              promoted within the Google Play store.
15

16
          27. In response, Snapkeys kept funneling its limited financial resources into the iType
17
              keyboard in lieu of other projects, based on Google’s false representations, assurances, and
18
              promises. Snapkeys provided Google with a third confidential prototype version of the
19
              product to be implemented in the Alpha Channel on the Google Play Store.
20

21
          28. However, suddenly on August 11, 2016, Google claimed Snapkeys that it found issues with
22
              the product—notwithstanding Google’s previous declarations that Snapkeys’ technology
23
              was “impressive,” that Snapkeys had “already done most of the development,” and that
24
              Snapkeys’ technology was “far ahead” of its competitor’s products, including Google
25
              itself. Google stated that Snapkeys’ iType technology would not be promoted in the Google
26
              Play store or included in Google’s collection of “Keyboards for Wear,” even though
27
              Google raised these alleged “issues” for the first time, with no chance for Snapkeys to
28


     Plaintiff’s Third Amended Complaint                                         Page - 9
 1            address and/or fix anything, despite Snapkeys’ request for a few days to address Google’s

 2            “issues,” and contrary to Google’s promise that Snapkeys had “plenty of time to optimize.”

 3            The claimed “issues” and doubts about the veracity of same are as follows:

 4   a.     Delay in load up time of the keyboard;

 5              •   This issue was never raised in the past and is part of the keyboard
 6                  implementation process. This process could not have been addressed for

 7                  Android Wear 2.0 without the Early Access Program, a program that Google

 8                  promised to provide to Snapkeys specifically to address something like this, but

 9                  never did. Raising this “issue” as a reason to reject Snapkeys’ keyboard

10                  becomes more astonishing when considering that Google had also promised to

11                  provide necessary support for such kind of “issues.”

12   b.      Expected gesture space and backspace features; and

13              •   This alleged “issue” and “expectation” was never raised by Google in the past, but
14                  nevertheless Snapkeys informed Google (to no avail) that could be quickly

15                  addressed.

16   c.     Buttons and icons on the keyboard were “quite small;”

17              •   Again, Google did not previously raise this. It is questionable that Google possessed
18                  the Snapkeys’ keyboard and prototypes for over a year and suddenly decided this

19                  was a problem. Further, it is completely contradictory based on Google’s current

20                  smartwatch keyboard, which contains buttons and icons smaller than that of

21                  Snapkeys’ keyboard.

22

23        29. As a result of Google’s announcement, Snapkeys lost nearly all of its product investors,

24            and Snapkeys’ primary staff left the company.

25

26        30. To this day, Plaintiff is not aware of any collection of “Keyboards for Wear” ever being

27            implemented on the Google Play Store, a collection that Google continually represented to

28


     Plaintiff’s Third Amended Complaint                                        Page - 10
 1            Snapkeys following the 2016 Google I/O would not only exist, but would include and

 2            promote Snapkeys’ iType Keyboard.

 3

 4        31. On August 15, 2016, and in spite of all assurances by Snapkeys that these alleged “issues”

 5            could resolve quickly, or had already been resolved, Google’s representative Clem Wright

 6            rejected Snapkeys’ keyboard. Moreover, contrary to his previous representations, Wright

 7            stated that he did not have the authority to add Snapkeys’ keyboard to this “Keyboards for

 8            Wear” collection, or to the Google Play Store.

 9

10        32. On November 1, 2016, legal counsel for Snapkeys sent a cease and desist letter to Google

11            stating that Snapkeys was terminating the Non-Disclosure Agreement that was entered into

12            on July 29, 2015, effective immediately, and demanding that Google cease and desist from

13            using any and all Snapkeys’ technology, confidential information and intellectual property.

14            Google was also requested to immediately send back the two Android watch prototypes

15            that Snapkeys entrusted to Google. Finally, Snapkeys requested a hard copy of the entire

16            conversation history between Google’s representative Mr. Clem Wright and Snapkeys’

17            representative Benjamin Ghassabian from the “Google Hangouts” video conference and

18            chats, which had been removed without Mr. Ghassabian’s consent or approval.

19

20        33. On November 3, 2016, Google acknowledged receipt of Snapkeys’ cease and desist letter

21            and stated that it would respond as soon as possible. Google never responded to Snapkeys,

22            never returned the Android prototypes, and never provided a copy of the Google Hangouts

23            conversation history.

24

25        34. On February 20, 2019, legal counsel for Snapkeys sent another letter to Google, putting

26            Google on notice that it had not received a response to its November 1, 2016 cease and

27            desist letter as was promised, Snapkeys’ Android prototypes had not been returned, no hard

28


     Plaintiff’s Third Amended Complaint                                        Page - 11
 1            copy of the Google Hangout transcript was provided, and no proof of destruction of the

 2            technology entrusted to Google by Snapkeys had been provided.

 3

 4        35. On March 14, 2019, counsel for Google responded to Snapkeys’ February 20, 2019 letter,

 5            wholly denying any fault on the part of Google, refusing to produce the Google Hangouts

 6            transcript, and stating that Google unlawfully destroyed the Snapkeys’ Android prototypes

 7            without their consent.

 8                  COUNT I – BREACH OF NON-DISCLOSURE AGREEMENT

 9        36. Plaintiff repeats and realleges paragraphs 1 through 35 as if fully set forth herein.

10

11        37. On July 29, 2015, the parties finalized a non-disclosure agreement preventing the parties’

12            from “any unauthorized use or disclosure of confidential information.”

13

14        38. On information and belief, Defendant Google obtained confidential information and

15            technology software from Plaintiff Snapkeys in relation to an on-going relationship, which

16            evolved into and/or was portrayed to Snapkeys as becoming a business relationship

17            between the two entities. During that relationship, Google promised to develop and

18            promote Plaintiff’s smartwatch keyboard technology within the Google Play Store and the

19            Android Wear product line.

20

21        39. This confidential information included two Snapkeys’ prototypes with its iType keyboard

22            technology fully integrated, which was acknowledged by Defendant Google as superior,

23            and far ahead of any other third-party competitor in the industry, including Google’s own

24            smartwatch keyboard. Not only were the two prototypes confidential, but the underlying

25            technology that made Snapkeys’ keyboards so far advanced was confidential. Furthermore,

26            Snapkeys provided Google with information regarding the specific considerations and

27            interface implementations used in its iType technology, and how those implementations

28            helped Snapkeys develop a product that Google admitted being far ahead of the


     Plaintiff’s Third Amended Complaint                                           Page - 12
 1            competition. Snapkeys told Google how Plaintiff designed its smartwatch keyboard

 2            technology to enable an optimized experience for smartwatch typing.

 3

 4        40. When Google released its own keyboard, the similarities between Google’s keyboard and

 5            Snapkeys’ keyboard show that Google used confidential information contained on and/or

 6            learned from the Snapkeys’ prototypes in its own Smartwatch keyboard technology.

 7            Google published its keyboard on Google’s Android Wear website without authorization

 8            from Snapkeys or providing Snapkeys any credit or monetary benefit. Although Google

 9            had previously told Snapkeys that Snapkeys was far ahead of even Google’s technology,

10            Google suddenly had technology comparable to Snapkeys’ keyboard.

11

12        41. Google’s use of Snapkeys’ technological data breaches Paragraph 8 of the Non-Disclosure

13            Agreement because the coding, software, and/or other technological data, including the

14            APK, underlying the keyboard were certainly not “residuals” and could not have been

15            remembered unintentionally and/or without any aids by Google’s representatives.

16

17        42. The destruction and/or use and/or discarding of Snapkeys’ prototypes materially breached

18            Paragraph 8 of the Non-Disclosure Agreement because Google had no rights to the

19            prototypes and the prototype itself is not a “residual.”

20

21        43. On information and belief, Defendant Google also provided this information to third-party

22            competitors of Plaintiff Snapkeys and/or permitted the implementation and/or inspection

23            of this technology by third-party competitors. On information and belief, in the course of

24            providing this information to third-party competitors, Defendant Google materially

25            breached Paragraph 3 of the Non-Disclosure Agreement by divulging confidential

26            information, in the form of the Snapkeys’ smartwatch prototypes and/or information

27            gleaned from same to third-party competitors of Plaintiff Snapkeys, and by permitting the

28


     Plaintiff’s Third Amended Complaint                                        Page - 13
 1            use and/or inspection of this confidential information for use in the implementation of

 2            competitor keyboard technologies on Defendant Google’s Android Wear 2.0 product line.

 3

 4        44. Plaintiff Snapkeys has been and continues to be damaged as a result of Defendant Google’s

 5            material breach of Paragraphs 3 and 8 of the Non-Disclosure Agreement.

 6                                      COUNT II – CONVERSION

 7        45. Plaintiff repeats and realleges paragraphs 1 through 44 as if fully set forth herein.

 8

 9        46. On October 6, 2015, upon the execution of the NDA, upon mutual agreement by the parties,

10            and based on the language of the NDA that confidential technology provided pursuant to

11            the NDA would not confer property rights in the technology to the receiving party,

12            Snapkeys entrusted its first confidential smartwatch prototype with its iType technology to

13            Mr. Wright at Google’s headquarters in California.

14

15        47. The next day, on October 7, 2015, Mr. Wright contacted the representatives of Snapkeys

16            stating that the Snapkeys keyboard was “very impressive,” and asked that Snapkeys entrust

17            additional software implementing the technology on the Android Wear product line to

18            Google.

19

20        48. On November 11, 2015, representatives of Snapkeys met with Google representative, Clem

21            Wright. At Google’s request, and at significant expense to Plaintiff, Snapkeys ported its

22            technology into the existing Android Wear 1.0, and entrusted Mr. Wright with a second

23            confidential smartwatch prototype with its iType technology running on Android Wear 1.0,

24            which Google retained in its possession with the permission of Snapkeys. Snapkeys did

25            not agree, intend, and/or propose to confer rights to the prototype unto Google. Indeed,

26            Snapkeys believed that the NDA protected its interest in and ownership of prototypes, even

27            when entrusted to Google.

28


     Plaintiff’s Third Amended Complaint                                           Page - 14
 1        49. After becoming aware that Defendant’s representations and promises were false, fraudulent

 2            and misleading, Plaintiff sent Defendant a cease and desist letter on November 1, 2016,

 3            demanding Google return to Plaintiff, all prototypes and property of Plaintiff provided to

 4            Google and retained in Google’s possession.

 5

 6        50. Following receipt of Plaintiff’s demand letter, Defendant failed to return Plaintiff’s

 7            confidential prototype technology. Instead, Defendant stated that it would respond to

 8            Plaintiff’s November 1, 2016 letter. Yet no response was ever provided, and Plaintiff’s

 9            prototypes were never returned.

10

11        51. On March 14, 2019, Defendant Google admitted that Plaintiff’s prototypes and technology

12            were intentionally and willfully destroyed by Defendant Google against the wishes of and

13            without consultation with Plaintiff Snapkeys, resulting in the loss of those prototypes and

14            the financial investment that was required to produce and refine them.

15

16        52. Defendant’s unauthorized destruction of Plaintiff’s property resulted in substantial

17            financial loss to Plaintiff.

18         COUNT III – UCL: UNFAIR COMPETITION and FRAUDULENT CONDUCT

19                                  (Cal. Business & Prof. Code § 17200)

20        53. Plaintiff repeats and realleges paragraphs 1 through 52 as if fully set forth herein.

21

22                                              UNFAIR COMPETITION
23

24        54. On information and belief, Google engaged in the practice of making false, misleading,

25            and fraudulent representations and promises to Plaintiff Snapkeys, that Defendant Google

26            would engage in an agreement and business relationship with Plaintiff to promote

27            Plaintiff’s keyboard technology in its Google Play Store, and the Android Wear

28            Smartwatch product line. However, Google’s true intent was to undertake dilatory tactics


     Plaintiff’s Third Amended Complaint                                           Page - 15
 1            that delayed and prevented Plaintiff Snapkeys from entering into agreements with other

 2            smartwatch companies and/or manufacturers, such as Fossil, under the guise of promises

 3            of a better and more beneficial business relationship with Google.

 4

 5        55. Specifically, when Snapkeys told Google, in December of 2015, that a number of other

 6            Smartwatch companies showed interest in the Snapkeys keyboard, Google then informed

 7            Snapkeys that it was free to engage other ‘non-wear’ companies, essentially disallowing

 8            Snapkeys to pursue in any business opportunity with any ‘for-wear’ Smartwatch company.

 9            By Google prohibiting Snapkeys to engage with ‘for-wear’ companies, Snapkeys had no

10            opportunity to be successful in the ‘non-wear’ smartwatch keyboard market, as there were

11            virtually no devices for Snapkeys to integrate its smartwatch keyboard technology into.

12            Google had full control of the smartwatch keyboard market, and had the ability to dictate

13            the success of any keyboard, as Google controlled all the ‘for-wear’ devices, and gave

14            OEMs the Android Wear software with Google’s smartwatch keyboard set as the default,

15            for free. Thus, Snapkeys continued to rely on Google’s false, misleading, and fraudulent

16            representations and promises to its detriment.

17

18        56. Defendant Google’s actions were intended and designed to induce Snapkeys into delaying

19            and/or stop seeking partnerships with Google’s competitors are indicative of Google’s

20            large-scale practice of preying on smaller start-up companies at the expense of start-ups

21            and larger competitors. This harms competition on a number of levels in that these practices

22            1) allow Google to produce products without having to provide proper compensation

23            and/or monetization to the start-up companies – such as happened here with Snapkeys, and

24            alleged in the above-recited facts; 2) allow Google to stifle competition from serious, large

25            competitors that are vying for excellent technology from start-ups to integrate into their

26            own products – as occurred in this case where Snapkeys turned down and/or delayed

27            business opportunities with companies such as Fossil in favor of Google’s promises; and

28            3) harms competition from start-up companies who are seeking to market advanced and


     Plaintiff’s Third Amended Complaint                                           Page - 16
 1            new technology for compensation to the business that will provide them with the best

 2            option – which is precisely what happened to Snapkeys here. Each of these three

 3            consequences are interrelated and harm competition.

 4

 5        57. Upon information and belief, in order to hide its real intention (i.e. delaying Snapkeys to

 6            gain time) and instead of sending the promised materials to Snapkeys, Google sent the

 7            same materials to a number of other keyboard manufacturers that either had an unusable

 8            keyboard technology for the smartwatch or did not have any keyboard technology for the

 9            smartwatch at all. By doing so, Google misleadingly suggested that it was open to those

10            third-party keyboards. In fact, Google knew that none of those keyboards could be a

11            competitor for that of Google’s. It is not surprising that none of those keyboards were

12            adopted or supported by Google later. On the other hand, Google knew that Snapkeys’

13            keyboard was “far ahead of Google’s keyboard”, but it kept that impressive technology

14            from the market.

15

16        58. Defendant Google’s dilatory tactics ensured that it had enough time to advance its own

17            technology to approach the level of Plaintiff Snapkeys’ technology. This tactic further

18            succeeded in effectively pushing Snapkeys out as a serious competitor for Google’s own

19            keyboard. This practice harms start-up companies who have a product that is a contender

20            to best Google’s and it did so in this case, not only to the harm of Snapkeys, but to the

21            detriment of the smartwatch keyboard market.

22                                            FRAUDULENT CONDUCT
23

24        59. Google committed fraudulent conduct in creating a misleading alert once a user enabled

25            the Snapkeys iType keyboard on an Android Wear smartwatch. This alert told Smartwatch

26            users attempting to enable the Snapkeys keyboard, that Snapkeys, Ltd. could use the

27            keyboard to collect all text that the user types including the user’s personal information,

28            such as passwords and credit card information, in an attempt to discourage users from


     Plaintiff’s Third Amended Complaint                                        Page - 17
 1            enabling and using the Snapkeys keyboard after downloading it from the Google Play store.

 2            However, this alert was fraudulent because it was untrue. In fact, bot Snapkeys’ terms and

 3            conditions and privacy policy specifically indicated it did not collect this information. Most

 4            importantly, Snapkeys does not collect the text that a user types because its keyboard is not

 5            designed to do so.

 6

 7

 8

 9

10

11

12

13        60. This alert, however, did not appear when a Smartwatch user attempted to use Google’s
14            default keyboard, a keyboard that was capable of collecting the same consumer
15            information, evidencing Google’s bad faith and fraudulent practices to manipulate the end-
16            users into using Google’s keyboard, and drive users away from the Snapkeys keyboard.
17            Additionally, this alert also did not appear when a smartwatch user attempted to enable
18            Google’s handwriting input system from the Input Method settings on the smartwatch
19            device.
20

21        61. Google had an obligation to alert the public to the fact that its own keyboard and
22            handwriting input systems were collecting consumer data to the same degree that it was
23            alerting consumers that Snapkeys’ app was doing the same. It further had an obligation
24            not to mislead consumers into believing that Snapkeys’ technology would collect the
25            information despite Snapkeys’ policies to the contrary. However, Google intentionally
26            and fraudulently hid its alert in generic terms and conditions that were accepted upon
27            receipt of an Android Wear Device, that gave consumers no explicit warning of Google’s
28            collection of use data.


     Plaintiff’s Third Amended Complaint                                          Page - 18
 1

 2        62. Google preloaded its own keyboard on all Android Wear Devices, without giving users
 3            the choice to accept the keyboard and without alerting users to the data collection.
 4            Meanwhile, Google intentionally displayed a frightening and untrue alert for end-users
 5            trying to use Snapkeys’ keyboard after downloading it from the Google Play store. This
 6            misconduct by Google were intended to discourage and/or cause the end-user not to use
 7            the Snapkeys’ keyboard, and likely achieved this aim. Consumers were more likely to use
 8            Google’s keyboard without knowing that Google’s app was collecting the same data due
 9            to the lack of alert that was displayed.
10

11        63. More specifically, logic dictates that if the Google Play Store alerts customers to potential
12            data collection through big, unavoidable alerts, consumers are likely to expect that any app,
13            including Google’s apps, that collects data will have the same alert appear. When
14            attempting to use and/or download Google’s keyboard app, then, the failure of an alert to
15            appear will logically lead a consumer to rationally conclude that Google’s app does not
16            collect the same user information as Snapkeys’ or other small companies’ keyboard apps,
17            which Google in fact does and Snapkeys does not. Thus, the alert, or lack thereof in
18            Google’s case, is misleading and fraudulent.
19

20        64. Defendant’s actions in both of these regards constituted unfair and fraudulent competition
21            in violation of Section 17200 of the California Business and Professional Code.
22

23                                         PRAYER FOR RELIEF
24            WHEREFORE, PREMISES CONSIDERED, Plaintiff Snapkeys respectfully requests
25    this Court to enter judgement against Defendant Google granting the following relief:
26   A.         The entry of judgment in favor of Snapkeys against Defendant;
27   B.         A finding that Defendant violated the terms of the parties’ Non-Disclosure Agreement;
28


     Plaintiff’s Third Amended Complaint                                          Page - 19
 1   C.         A finding that Defendant induced Plaintiff into giving Defendant confidential

 2              information in the form of Plaintiff’s smartwatch prototypes, under fraudulent and false

 3              pretenses;

 4   D.         Damages adequate to compensate Plaintiff Snapkeys for Defendant’s breach of the Non-

 5              Disclosure Agreement, and for the fraudulent promises and inducements made by

 6              Defendant Google to obtain Plaintiff’s confidential information;

 7   E.         Restitution and reliance damages for Plaintiff’s financial loss and significant financial

 8              expenditures which Plaintiff accrued as a result of its compliance with Google’s requests

 9              and Google’s misappropriation of its technology, and which occurred as a result of

10              Plaintiff’s reliance on the false and fraudulent representations and promises of the

11              Defendant; and

12   F.         Such other and further relief that Plaintiff is entitled to under the law, and any other and

13              further relief that this Court or a jury may deem just and proper.

14                                               JURY DEMAND

15          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff Snapkeys hereby demands a

16    jury trial on all issues so triable in this action.

17

18

19

20

21    DATED: April 3, 2020

22

23

24

25

26

27

28


     Plaintiff’s Third Amended Complaint                                          Page - 20
 1                                         Respectfully submitted,

 2                                         s/ D. Bradley Kizzia
                                           D. BRADLEY KIZZIA
 3
                                           Lead Attorney
 4                                         State Bar No. 11547550
                                           bkizzia@kjpllc.com
 5                                         KIZZIA JOHNSON PLLC
                                           1910 Pacific Ave., Ste. 13000
 6                                         Dallas, Texas 75201
                                           (214) 451-0164
 7
                                           Fax: (214) 613-3330
 8
                                           DAWN M. SMITH
 9                                         SMITH CLINESMITH, LP
                                           325 N. St. Paul
10                                         Republic Towner, 29th Floor
                                           Dallas, TX 75201
11
                                           dawn@smithclinesmith.com
12
                                           ATTORNEYS FOR PLAINTIFF
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Plaintiff’s Third Amended Complaint                                   Page - 21
 1                                   CERTIFICATE OF SERVICE

 2          The undersigned certifies that a true and correct copy of the above and foregoing instrument
     has been forwarded to all counsel of record on the 3rd day of April, 2020 in accordance with the
 3   Federal Rules of Civil Procedure.
 4
                    David H. Kramer
 5                  Sara Tolbert
                    Wilson, Sonsini, Goodrich, & Rosati
 6                  650 Page Mill Road
                    Palo Alto, CA 94304
 7                  (650) 493-9300 (telephone)
                    (650) 565-5100 (facsimile)
 8                  dkramer@wsgr.com
 9                  stolbert@wsgr.com

10                  Charles T. Graves
                    Wilson, Sonsini, Goodrich, & Rosati
11                  1 Market Plaza, Spear Tower, Suite 3300
                    San Francisco, CA 94105
12                  (415) 947-2000 (telephone)
                    (415) 947-2099 (facsimile)
13
                    tgraves@wsgr.com
14

15                                               /s/ D. Bradley Kizzia
                                                 D. BRADLEY KIZZIA
16

17

18

19

20

21

22

23

24

25

26

27

28


     Plaintiff’s Third Amended Complaint                                       Page - 22
